    UNITED STATES DISTRICT COURT
    NORTHERN DISTRICT OF NEW YORK


    JEFFERY A.,

                                                     Plaintiff,

                     v.                                                               3:18-CV-1473
                                                                                      (CFH)
    COMMISSIONER OF SOCIAL SECURITY,

                                                     Defendant.


    APPEARANCES:                                             OF COUNSEL:

    Lachman, Gorton Law Firm                                 PETER A. GORTON, ESQ.
    P.O. Box 89
    1500 East Main Street
    Endicott, New York 13761-0089
    Attorneys for plaintiff

    Social Security Administration                           KEVIN MICHAEL PARRINGTON, ESQ.
    625 JFK Building
    15 New Sudbury Street
    Boston, Massachusetts 02203
    Attorneys for defendant

                                 MEMORANDUM-DECISION & ORDER1

             Plaintiff Jeffery A.2 brings this action pursuant to 42 U.S.C. § 405(g) seeking

    review of a decision by the Commissioner of Social Security (“Commissioner” or

    “defendant”) denying his applications for disability and disability insurance benefits.


        1
           Parties consented to review of this matter by a Magistrate Judge pursuant to 28 U.S.C. §
636(c), Federal Rule of Civil Procedure 73, N.D.N.Y. Local Rule 72.2(b), and General Order 18. Dkt. No.
6.

        2
         In accordance with guidance from the Committee on Court Administration and Case
Management of the Judicial Conference of the United States, which was adopted by the Northern District
of New York in 2018 to better protect personal and medical information of non-governmental parties, this
Memorandum-Decision & Order will identify plaintiff by first name and last initial.
     Plaintiff moves for a finding of disability, and the Commissioner cross moves for a

     judgment on the pleadings. Dkt. Nos. 9, 15. For the following reasons, plaintiff’s

     motion is granted.



                                                  I. Background3

             Plaintiff was born on February 22, 1977, and has a tenth grade education. T 47-

     48. Plaintiff lives with his wife and three children. Id. On September 14, 2015, plaintiff

     protectively filed an application for supplemental security income, alleging disability

     beginning on May 1, 2015. Id. at 134. His claim was denied initially on December 31,

     2015. Id. at 76. Plaintiff requested a hearing, and a hearing was held on January 12,

     2018, before Administrative Law Judge (“ALJ”) Jeremy J. Eldred. On February 23,

     2018, the ALJ rendered an unfavorable decision. Id. at 13-19. On October 26, 2018,

     the Appeals Council denied plaintiff’s request for review, making the findings the final

     determination of the Commissioner. Id. at 1-6. Plaintiff commenced this action on

     December 20, 2018. See Compl.



                                                   II. Discussion

                                             A. Standard of Review

             In reviewing a final decision of the Commissioner, a district court may not



        3
            References to the administrative transcript will be cited as "T" and page citations will be to the
page numbers in the bottom right-hand corner of the administrative transcript. All other citations to
documents will be to the pagination generated by the Court's electronic filing system, CM/ECF, and will
reference the page numbers at the documents' header, and not the pagination of the original documents.

                                                           2
determine de novo whether an individual is disabled. See 42 U.S.C. §§ 405(g),

1383(c)(3); Wagner v. Sec'y of Health & Human Servs., 906 F.2d 856, 860 (2d Cir.

1990). Rather, the Commissioner's determination will only be reversed if the correct

legal standards were not applied, or it was not supported by substantial evidence. See

Johnson v. Bowen, 817 F.2d 983, 986 (2d Cir. 1987); Berry v. Schweiker, 675 F.2d 464,

467 (2d Cir. 1982). Substantial evidence is "more than a mere scintilla," meaning that

in the record one can find "such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.'" Halloran v. Barnhart, 362 F.3d 28, 31 (2d Cir.

2004) (citing Richardson v. Perales, 402 U.S. 389, 401 (1971) (internal citations

omitted)). The substantial evidence standard is "a very deferential standard of review

. . . . [This] means once an ALJ finds facts, we can reject [them] only if a reasonable

factfinder would have to conclude otherwise." Brault v. Soc. Sec. Admin., Comm'r, 683

F.3d 443, 448 (2d Cir. 2012) (emphasis in original)(internal quotation marks omitted).

Where there is reasonable doubt as to whether the Commissioner applied the proper

legal standards, the decision should not be af firmed even though the ultimate

conclusion reached is arguably supported by substantial evidence. See Martone v.

Apfel, 70 F. Supp. 2d 145, 148 (N.D.N.Y. 1999) (citing Johnson v. Bowen, 817 F.2d

983, 986 (2d Cir. 1987)). However, if the correct legal standards were applied and the

ALJ's finding is supported by supported by substantial evidence, such finding must be

sustained, “even where substantial evidence may support the plaintiff's position and

despite that the court's independent analysis of the evidence may differ from the

[Commissioner's].” Rosado v. Sullivan, 805 F. Supp. 147, 153 (S.D.N.Y. 1992) (citation


                                            3
omitted); Venio v. Barnhart, 213 F.3d 578, 586 (2d Cir. 2002).



                              B. Determination of Disability

       “Every individual who is under a disability shall be entitled to a disability . . .

benefit . . . .” 42 U.S.C. § 423(a)(1). Disability is defined as the “inability to engage in

any substantial gainful activity by reason of any medically determinable physical or

mental impairment . . . which has lasted or can be expected to last for a continuous

period of not less than 12 months.” Id. § 423(d)(1)(A). A medically-determinable

impairment is an affliction that is so severe that it renders an individual unable to

continue with his or her previous work or any other employment that may be available

to him or her based upon age, education, and work experience. Id. § 423(d)(2)(A).

Such an impairment must be supported by “medically acceptable clinical and laboratory

diagnostic techniques.” Id. § 423(d)(3). Additionally, the severity of the impairment is

“based [upon] objective medical facts, diagnoses or medical opinions inferable from

[the] facts, subjective complaints of pain or disability, and educational background, age,

and work experience.” Ventura v. Barnhart, No. 04-CV-9018 (NRB), 2006 W L 399458,

at *3 (S.D.N.Y. Feb. 21, 2006) (citing Mongeur v. Heckler, 722 F.2d 1033, 1037 (2d Cir.

1983)).

       The Second Circuit employs a five-step analysis, based on 20 C.F.R. §

404.1520, to determine whether an individual is entitled to disability benefits:

              First, the [Commissioner] considers whether the claimant is
              currently engaged in substantial gainful activity.



                                               4
               If he [or she] is not, the [Commissioner] next considers
               whether the claimant has a ‘severe impairment' which
               significantly limits his [or her] physical or mental ability to do
               basic work activities.

               If the claimant suffers such an impairment, the third inquiry
               is whether, based solely on medical evidence, the claimant
               has an impairment which is listed in Appendix 1 of the
               regulations. If the claimant has such an impairment, the
               [Commissioner] will consider him [or her] disabled without
               considering vocational factors such as age, education, and
               work experience; the [Commissioner] presumes that a
               claimant who is afflicted with a ‘listed' impairment is unable
               to perform substantial gainful activity.

               Assuming the claimant does not have a listed impairment,
               the fourth inquiry is whether, despite the claimant's severe
               impairment, he [or she] has the residual functional capacity
               to perform his [or her] past work.

               Finally, if the claimant is unable to perform his [or her] past
               work, the [Commissioner] then determines whether there is
               other work which the claimant could perform.

Berry, 675 F.2d at 467 (spacing added). The plaintiff bears the initial burden of proof to

establish each of the first four steps. See DeChirico v. Callahan, 134 F.3d 1177,

1179-80 (2d Cir. 1998) (citing Berry, 675 F.2d at 467). If the inquiry progresses to the

fifth step, the burden shifts to the Commissioner to prove that the plaintiff is still able to

engage in gainful employment somewhere. Id. at 1180 (citing Berry, 675 F.2d at 467).

       Next, an ALJ is to assess the degree of functional limitation, or the impact the

claimant's mental limitations have on the claimant's "ability to function independently,

appropriately, effectively, and on a sustained basis." 20 C.F.R. § 404.1520a(c). The

ALJ must assess the claimant's degree of functional limitation in four functional areas:

(1) "[a]ctivities of daily living," (2) "social functioning," (3) "concentration, persistence,


                                                5
and pace," and (4) "episodes of decompensation." Id. §§ 404.1520a(c)(3),

416.920a(c)(3). The ALJ must "rate" the functional degree of limitation in each of these

four areas as "[n]one, mild, moderate, marked [or] extreme." Id. §§ 404.1520a(c)(4),

416.920a(c)(4). If the ALJ finds the degree of limitation in each of the first three areas

to be "mild" or better and identifies no episodes of decompensation, the ALJ "will

generally conclude" that the plaintiff's impairment is "not severe." Id. §

404.1520a(d)(1). Where the claimant's mental impairment is "severe," the ALJ must

"determine if it meets or is equivalent in severity to a listed mental disorder." Id. §

404.1520a(d)(2). "If yes, then the [plaintiff] is ‘disabled.'" Petrie, 412 F. App'x at 408

(quoting 20 C.F.R. § 404.1520a(d)(2)).

       “In addition, an ALJ must set forth the crucial factors justifying his findings with

sufficient specificity to allow a court to determine whether substantial evidence supports

the decision.” Barringer v. Comm'r of Soc. Sec., 358 F. Supp. 2d 67, 72 (N.D.N.Y.

2005) (citing Ferraris v. Heckler, 728 F.2d 582, 587 (2d Cir. 1984)). However, a court

cannot substitute its interpretation of the administrative record for that of the

Commissioner if the record contains substantial support for the ALJ's decision. See

Yancey v. Apfel, 145 F.3d 106, 111 (2d Cir. 1998). The Court must afford the

Commissioner's determination considerable deference, and may not substitute "its own

judgment for that of the [Commissioner], even if it might justifiably have reached a

different result upon a de novo review." Valente v. Sec'y of Health & Human Servs.,

733 F.2d 1037, 1041 (2d Cir. 1984).




                                              6
                                       C. ALJ Decision

       Applying the five-step disability sequential evaluation, the ALJ determined that

plaintiff had not engaged in substantial gainful activity since September 14, 2015, the

application date. T at 15. The ALJ found at step two of the sequential evaluation that

plaintiff had the severe impairments of lumbar radiculopathy, upper extremity tremors,

and renal cysts. Id. At step three, the ALJ determined that plaintiff did not have an

impairment or combination of impairments that met or medically equaled the severity of

one of the listed impairments in 20 C.F.R. Part 404, Subpart P, Append ix 1. Id. Before

reaching step four, the ALJ concluded that plaintiff retained the residual functional

capacity (“RFC”) “to perform light work as defined in 20 CFR 416.967(b), except he can

perform fine motor activities only occasionally.” Id. At step four, the ALJ determined

that plaintiff was not capable of performing his past relevant work. Id. at 17.

Considering plaintiff's RFC, age, education, and work experience, together with the

Medical-Vocational Guidelines, the ALJ further concluded that there were “jobs that

exist in significant numbers in the national economy that the claimant can perform.” Id.

The ALJ, considering testimony from a vocational expert (“VE”) determined that plaintiff

could perform the requirements of representative occupations such as information

clerk, cafeteria attendant, and usher, which exist in significant numbers in the national

economy. Id. at 18-19. Therefore, the ALJ determined that plaintiff “has not been

under a disability, as defined in the Social Security Act, from April 15, 2016, through the

date of this decision[.]” Id. at 19.




                                             7
                                             D. Arguments

        Plaintiff argues that the ALJ (1) improperly assessed the opinion evidence from

consultative examiner Dr. Gilbert Jenouri and treating Nurse Practitioner Maria Berry;

(2) improperly substituted his judgment for that of the undisputed medical opinions;

(3) improperly assessed limitations with fine motor activity; and (4) presented an

incomplete hypothetical to the VE, resulting in a step five determination unsupported by

substantial evidence. Dkt. No. 9. 4

        Defendant argues that substantial evidence supports the ALJ’s RFC finding that

plaintiff could perform light work with occasional fine motor activities. Dkt. No. 15 at 7.

Defendant next contends that the ALJ did not err in his assessm ent of Dr. Jenouri and

Nurse Berry’s opinions. Id. at 15-19. Finally, defendant asserts that the step five

determination is supported by substantial evidence. Id. at 20.



                                               E. Analysis

                           1. Consideration of Neurological Records

        Plaintiff argues that the ALJ and Appeals Council committed reversible error

because they failed to consider all of the neurological records. Dkt. No. 9 at 3. Plaintiff

contends that he “properly submitted all of the records from the neurologist . . . to the

ALJ one month before the hearing and yet for some reason the staff of the ALJ

neglected to exhibit [the records].” Id. Plaintiff argues that the omission is prejudicial

because the ALJ indicated, as “part of his reason for not accepting the testimony of the

  4
      Plaintiff repeats these arguments in his reply. Dkt. No. 16-1.

                                                      8
Plaintiff and the opinion of the nurse practitioner that Plaintiff could not use his [sic] 5 up

to 1/3 of the day were [sic] that those records didn’t exist.” Id. at 4. Plaintiff asserts

that,

                   there is a reasonable probability that, had the ALJ known
                   that there was ongoing neurological treatment, he would
                   have assessed greater limitations to fine motor skills (and
                   possibly reaching and handling as well). This is particularly
                   true because the more recent records from Dr. Alwan (the
                   treating neurologist) show continued tremors and an
                   instance of Plaintiff’s legs giving out from under him. Dr.
                   Alwan ordered electrodiagnostic studies of the lower limbs
                   given complaints of numbness and cramping in the lower
                   limbs and a neuropathy panel.

Id. at 12. Finally, plaintiff argues that, regardless, no evidence shows that any further

treatment or remedies would have helped plaintiff’s tremors. Id. at 10-11.

          Defendant argues that any failure by the ALJ or Appeals Council to consider the

full neurology records is harmless error. Dkt. No. 15 at 12-13. First, defendant disputes

plaintiff’s contention that the records were timely submitted to the ALJ before he issued

his decision, noting that this conflicts “with his attorney’s statement to the ALJ at the

administrative hearing that the record was complete.” Id. at 13 n.6. Second, def endant

argues that the “recent” neurology records omitted from the exhibit list did not show

“recent ongoing care with a neurologist,” but three “appointments with Dr. Alwan in April

2016, June 2016, and January 2017 – more than a year before the ALJ’s February

2018 decision.” Id. at 12-13. Defendant notes that the neurology treatment notes from




   5
       It appears that the word that was inadvertently omitted here is likely “hands.”

                                                        9
     February 2016 and earlier were part of the record before the ALJ. Dkt. No. 15 at 13. 6

     Third, defendant contends that, “[p]utting aside whether any additional treatment or

     remedies would have helped, the lack of treatment with a neurologist suggests that

     Plaintiff did not report any new or worsening symptoms in the months before the ALJ’s

     decision.” Dkt. No. 15 at 13.

             It is unclear to the Court whether plaintiff timely submitted the additional

     neurology records to the ALJ. 7 Although the ALJ relied in part on the absence of recent

     neurology treatment, the additional records do not show that plaintiff reported a

     worsening of his tremors or other conditions related to his fine motor activity or that

     there was any change in his neurological treatment.8 Insofar as plaintiff suggests that

     the Court should assume that Dr. Alwan’s ordering of electrodiagnostic studies based

     on complaints of lower leg issues may have led the ALJ to include greater neurological

     limitations, this argument is entirely speculative, as the omitted records do not include

     any results of that testing, merely that it was ordered. Dkt. No. 9 at 12. Further,


        6
          Plaintiff provides that “substantial records from the neurologist consisting of 17 pages
December 14, 2015 through January 13, 2017 have been properly submitted to the ALJ December 18,
2017 (Tr. 24), since they were not part of the exhibit list they were resubmitted to the Appeals Council.
Dkt. No. 9 at 12. However, the only neurological records not included in the record before the ALJ are
three appointments, April 2016, June 2016, and January 2017. T at 25-30. All other treatment notes were
before the ALJ and considered.
        7
           Plaintiff points to the hearing transcript stating that the record is complete and suggests that the
ALJ must have failed to include the full records, but defendant argues that plaintiff’s statement that the
record is complete indicates that he had not submitted those records as they would have been included.
        8
          The January 13, 2017 treatment record notes that plaintiff “continues to have tremors, although
they do not appear to have worsened.” T at 25. It notes mild postural tremor with outstretched hands, no
evidence of resting tremor, bradykinesia, or cogwheel rigidity; normal finger-nose-finger testing, gait
grossly normal, overall generalized tremulous, no clear evidence of spastic gait. Id. at 25-26. Also
included with the additional records is a June 27, 2016 treatment note where plaintiff reported that his
tremors have “gotten worse.” T at 39.

                                                           10
although the January 13, 2017, neurology treatment note indicated that plaintiff

reported muscle cramping in his thighs, numbness in his feet, and that he told Dr.

Alwan that his legs “dropped out from underneath him” on one occasion, overall, his

examinations are largely normal and comparable to those submitted earlier, especially

as it relates to fine motor skills. T at 25. Indeed, the records show that plaintiff had

“mild postural tremor with outstretched hands”; no evidence of resting tremor,

bradykinesia, or cogwheel rigidity; normal finger-nose-finger testing; and his gait was

grossly within normal limits. Id. at 26. On June 27, 2016, plaintif f indicated a worsening

of his tremors and “a wearing off effect of the medication,” but the doctor noted no new

symptoms; no change in gait; mild-to-moderate postural tremor with outstretched

hands; “strength otherwise appears to be 5/5; no resting tremor, bradykinesia or

cogwheel rigidity; normal finger-nose-finger testing; gait within normal limits; and Dr.

Alwen increased plaintiff’s dose of Sinemet. Id. at 28. The April 1, 2016, appointment

note showed that plaintiff had “significant improvement with usage of Sinemet,” denied

major adverse side effects, medication lasted long and was effective, and he was

“quote content with the current degree of tremor control.” Id. at 29. Thus, despite the

newly self-reported symptom of leg numbness, for which the additional neurological

records include no objective findings, test results, or change in treatments, the three

omitted treatment records from neurologist Dr. Alwan do not show any significant

worsening or clear change in treatment. Therefore, although it is unclear whether

plaintiff timely submitted the additional records, even if the Court assumes that such

records were timely, it is not reversible error if the ALJ (or an administrative employee)


                                             11
     accidentally declined to include them in the record. Further, assuming for purposes of

     this review that the question of whether the Appeals Council’s decision to decline to

     reopen the record is properly before this Court,9 as its decision that the additional

     treatment records would be unlikely to change the ALJ’s decision is supported by

     substantial evidence, such is also not ground for remand.



                                             2. Fine Motor Activity

             Plaintiff next argues that the ALJ misunderstood certain terms in the neurology

     records, specifically those involving the use of hands. Plaintiff argues that the ALJ:

     (1) “misunderstands the significance of the finger-nose test” which “assesses upper

     extremity ‘coordination;’ not fine motor skills. Thus, the ALJ misapprehends the

     medical significant as this test is largely unrelated to Plaintiff’s fine motor activities; and

     (2) improperly relies on the fact that plaintiff did not demonstrate “resting tremors.” T at

     11, 13.

             Defendant counters by arguing that the ALJ appropriately considered the finger-

     nose-finger testing and disputes plaintiff’s argument that such testing would not show

     difficulty with fine motor activities. Dkt. No. 15 at 12. Similarly, defendant contends that

     the lack of resting tremors is an appropriate consideration because resting tremors “can

     occur with parkinsonism – of which Dr. Alwan saw no clear evidence – or severe

        9
           Edwards v. Comm'r of Soc. Sec., No. 00 CIV. 6705 (LBS), 2003 WL 21018851, at *1 n.1
(S.D.N.Y. May 5, 2003) (“42 U.S.C. § 405(g)-(h) provides for judicial review of a decision of the
Commissioner of Social Security only after a ‘final decision.’ Stieberger determinations, which do not
involve any hearings, are not “final decisions” within the meaning of the statute. 42 U.S.C. § 1383(c)(3).
Judicial review of the denial of an application to reopen a claim is otherwise appropriate only in rare
circumstances not at issue here. See Stieberger v. Apfel, 134 F.3d 37, 39 (2d Cir. 1997).”)

                                                          12
     essential tremor.” Id. at 14. Thus, defendant argues that

                      the lack of resting tremors, combined with Plaintiff’s normal
                      finger-nose-finger testing, and Dr. Alwan’s descriptions of
                      the tremors in October 2015 as ‘mild[,]’ February 2016 as
                      ‘unchanged[,]’ and January 2017 as ‘mild[,]’ support the
                      ALJ’s decision that the tremors, while limiting, would not
                      prevent Plaintiff from performing fine motor activities for up
                      to two hours of an eight-hour workday.

     Id. (internal citations omitted).

             Instead of reviewing whether the ALJ’s interpretation of the finger-nose-finger

     test was medically proper, an assessment that is not appropriate for the Court to make,

     the Court will assess whether the ALJ’s interpretation of the opinions regarding fine

     motor activities was based on substantial evidence.10 The ALJ observed that at the

     consultative examination, plaintiff’s “hand and finger dexterity were intact and his grip

     strength was normal.” T at 17. Further, he reviewed in detail the medical records,

     which show repeatedly that plaintiff’s hand tremors were described by his treating

     neurologist as mild, with intact hand and finger dexterity, and full grip strength. Id. at

     16-17. Specifically, the ALJ noted that Nurse Berry’s records indicated that plaintiff had

     no motor or sensory deficits and full range of motion in his extremities. Id. at 17.

     Although Nurse Berry set forth restrictive limitations that the ALJ accorded “little weight,”

     including her limitation with fine motor activity in both hands to “less than 1/3 of each

     working day,” Nurse Berry does not explain the need for these limitations. As will be

        10
           The parties’ citations to materials outside of the record (and of varying degrees of reliability) to
explain the relevance or irrelevance of resting tremors and finger-nose-finger testing are of little use to the
Court. However, the Court takes judicial notice that resting or passive tremors is defined by Steadman’s
Medical Dictionary as “a course, rhythmic t., 3-5 Hz frequency, usually confined to hands and forearms,
which appears when the limbs are relaxed and disappears with active limb movements characteristic of
Parkinson disease.” 2024 STEADMAN’S MEDICAL DICTIONARY (28th ed 2006).

                                                           13
    detailed below, the ALJ’s s failure to give greater weight to Nurse Berry’s limitations to

    fine motor activity is supported by substantial evidence. Further, the other medical

    opinion of record, Dr. Jenouri, noted on examination that plaintiff’s hand and finger

    dexterity were in tact and that he had full grip strength. Id. at 17. Regardless, the ALJ’s

    RFC limits plaintiff to only occasional fine motor activities, adequately accounting for

    limitations in fine motor activities. Id. Accordingly, the Court finds no reversible error in

    the ALJ’s assessment of plaintiff’s fine motor activities.



                                            3. Opinion Evidence

                                            a. Maria Berry, FNP

             The ALJ assigned little weight to Nurse Berry’s opinion. T at 17. Ms. Berry

    completed a check-box questionnaire on November 24, 2017. Nurse Berry’s

    questionnaire indicated that plaintiff’s unspecified conditions/side effects would cause

    plaintiff pain and fatigue, diminished concentration, and diminished work place. Id. at

    297.11 She provided that plaintiff’s “pain, fatigue, diminished concentration or work

    pace or need to rest” would cause plaintiff to be off task more than 33% of the day. Id.

    She further indicated that his “conditions” could be expected to produce good days and

    bad days. Id. at 297-98. Finally, she provided that his “bad days” would lead to missing

    more than four days of work per month. Id. at 298. For side effects, Nurse Berry

    indicated that his prescribed muscle relaxant “can cause fatigue.” Id. She indicated that



        11
           Ms. Berry did not provide an answer to the question asking whether his “conditions” would
cause plaintiff to need rest at work. T 297.

                                                        14
plaintiff could need to change positions every ten to fifteen minutes when sitting,

alternate between sitting and standing every fifteen minutes, and could “walk 15

min[utes] on the hours.” Id. Further, Nurse Berry provided that plaintiff could lift five to

ten pounds occasionally, defined as up to one-third of the day. Id. She indicated that

plaintiff could use his right and left hands for fine motor activity for less than one-third of

a work day and use both hands and arms for reaching and handling for less than one-

third of a work day. Id. at 299. Nurse Berry concluded that her answers applied from

July 3, 2017 to November 14, 2017. Id. The ALJ’s decision indicates that Nurse Berry

“cited to no objective medical evidence to support her opinions.” Id. at 17. Further, he

provides that Nurse Berry’s “most recent treatment records state that the claimant,

despite complaints of back pain, has no motor or sensory deficits, and has full range of

motion in all extremities.” Id.

       Plaintiff argues that the ALJ’s assessment of Nurse Berry is reversible error

“because a lack of specific clinical findings is not, by itself, a reason to justify an ALJ’s

failure to credit the opinion.” Dkt. No. 9 at 15 (citing Clark v. Comm’r of Soc. Sec., 143

F.3d 115, 118 (2d Cir. 1998). Further, plaintiff contends that, before according Nurse

Berry little weight, the ALJ “was required to use the applicable regulatory factors to

weigh medical opinions to consider that she personally examined plaintiff, has an

ongoing treating relationship,” and that her opinions “are well-supported by the medical

evidence” and “consistent with the record as a whole, including that of the only other

medical opinion of record.” Id. Finally, plaintiff argues that the ALJ’s failure to

incorporate Nurse Berry’s opined limitations is prejudicial because she finds limitations


                                              15
    greater than those set forth in the RFC. Id.

                The Court concludes that the ALJ’s assessment of Nurse Berry’s opinion is

    supported by substantial evidence. First, as a nurse practitioner, Nurse Berry, although

    a treating medical source, is not an acceptable medical source. See 20 CFR §

    404.1513(a), (d)(1); SSR 06-03p, 2006 W L 2329939, at *2-3 (S.S.A. 2006) 12; Barnaby

    v. Comm'r of Soc. Sec., 8:17-CV-0399 (GTS/WBC), 2018 WL 4522057, at *7 (N.D.N.Y.

    June 6, 2018) (quoting Genier v. Astrue, 298 F. App’x 105, 108 (2d Cir. 2008)

    (summary order)) (“[A]n ALJ is ‘free to consider’ statements of other sources, such as

    nurse practitioners, in making her overall assessment; however, ‘those opinions do not

    demand the same deference as those of a treating physician’”). However, the ALJ did

    not reject Nurse Berry’s opinion on this ground; rather, because he concluded that her

    opinion was not supported by objective medical evidence and contradicted her most

    recent treatment records. T at 17.

                Second, plaintiff refers to Nurse Berry’s diagnosis of Parkinson’s Disease as

    support for his claims regarding tremors and greater limitations on fine motor activities,

    dkt. no. 9 at 7, 13 13; however, the Regulations require a diagnosis by an acceptable

    medical source in order for a condition to be a medically-determinable impairment. See

    20 C.F.R. § 404.1508. Further, as defendant points out, Nurse Berry first refers to

    Parkinson’s Disease be based on plaintiff’s apparent self-reporting that he had been

         12
              This regulation remains in effect for all claims filed before March 27, 2017, including plaintiff’s
claim.
         13
            Plaintiff states that the ALJ “never even mentions” this diagnosis. Dkt. No. 9 at 13. However,
for the reasons discussed above, the Court finds no reversible error in failing to address Nurse Berry’s
diagnosis.

                                                               16
diagnosed with this condition. Beyond Nurse Berry’s treatment notes, there appears to

be no other medical opinion in the record officially diagnosing plaintiff with Parkinson’s

Disease. Significantly, Dr. Alwan, plaintiff’s treating neurologist, concluded that plaintiff

demonstrated “[n]o clear Parkinsonian features on his exam” and “no clear evidence of

Parkinsonism.” Dkt. No. 15 at 5 (citing T at 301).

       Third, the ALJ provided extensive reasons for his rationale in according Nurse

Berry’s opinion little weight. In so doing, the ALJ noted that Nurse Berry’s opinion did

not cite to objective medical evidence to support her conclusions of limitations. Indeed,

several of Nurse Berry’s treatment records do not support such significant limitations to

plaintiff’s abilities to stand, walk, sit, lift, use of hands/arms. Although Nurse Berry does

note that plaintiff complains of leg numbness/weakness, difficulty walking, back pain,

and constant tremors, back pain, and abnormal gait (on two occasions), T at 263, 266,

270, 272, 275, he was also noted as having normal gait and station, full range of motion

in extremities, normal digits and joints of extremities normal coordination (normal finger

to nose and heel to shin test). Id. at 253, 272, 277. According ly, although plaintiff

argues that Nurse Berry should have been given greater weight, the ALJ’s assessment

and accordance of little weight to her opinion, which he explains in great detail, is

supported by substantial evidence.



                                      b. Dr. Jenouri

       Plaintiff first argues that, despite indicating that he was according consultative

examiner Dr. Jenouri’s opinion “significant weight,” the ALJ inexplicably declined to


                                             17
adopt – or explain his rejection of – Dr. Jenouri’s opined “moderate to marked”

restrictions in walking, standing, sitting for long periods; bending, stair climbing, lifting,

and carrying. Dkt. No. 9 at 9. Plaintiff contends that the “ALJ finds essentially no

restriction to sitting, standing or walking because he finds that Plaintiff can sit, stand

and/or walk up to 6 hours per day [sic] does not have any work related limitations in

those areas of functioning.” Id. Defendant argues that by assigning plaintiff to light

work, the ALJ “found that Plaintiff had limited ability to sit for prolonged periods, stand,

and walk” as light work “by its very definition, involves limitations on standing and

walking.” Dkt. No. 15 at 8. Defendant further argues that finding moderate to marked

limitations does not preclude the performance of light work. Id. at 9. Defendant

contends that light work is also compatible with limitations in bending as it does not

require any crouching and only occasional stooping. Id. Defendant also notes that

objective medical evidence – including plaintiff’s May 2015 lumbar MRI and normal gait,

sensory, and gross motor examinations – supports the ALJ’s conclusion that plaintif f

could perform light work. Id. at 10.

       Dr. Jenouri’s physical examination noted that plaintiff’s hand and finger dexterity

were intact and he had five out of five grip strength, bilaterally. T at 255. Dr. Jenouri

noted full flexion, extension, and lateral flexion bilaterally and full rotary movement

bilaterally in plaintiff’s cervical spine; 10 degrees lumbrosacral spine extension, flexion

40 degrees, lateral flexion: left 30 degrees, right 30 degrees; rotation: right and left 25

degrees. Id. Plaintiff had full ROM of his shoulders, elbows, wrists, and hands,

bilaterally. Id. He had full flexion and extension of knees, bilaterally. Id. Hip flexion


                                              18
and extension: 30 degrees right and left; rotation, interior, right 30 degrees, left thirty

degrees; exterior, right and left 40 degrees; backward extension, right 20 degrees, left

20 degrees; abduction, right 30 degrees, left 30 degrees; adduction, right 10 degrees,

left 10 degrees. Id. Plaintiff’s ankle dorsiflexion was right and left 15 degrees and his

plantar flexion was right and left 30 degrees. Id. Plaintiff had no evident subluxations,

contractures, ankylosis, or thickening, with stable and nontender joints, and no redness,

heat, swelling, or effusion. Id. Dr. Jenouri’s prognosis for plaintiff was stable. Id. at

256.

       Plaintiff is correct that the ALJ did not address Dr. Jenouri’s conclusions of

“moderate to marked” restrictions on standing, walking, sitting for long periods, bending,

stair climbing, lifting, and carrying. T at 17. Indeed, it is unclear whether the ALJ

adopted or rejected this portion of the opinion. Id. As an initial matter, the Court

acknowledges that the ALJ’s adoption of only a portion of an opinion was not inherently

improper; indeed, “[a]lthough the ALJ’s conclusion may not perfectly correspond with

any of the opinions of medical sources cited in his decision, he was entitled to weigh all

of the evidence available to make an RFC finding that was consistent with the record as

a whole.” Matta v. Astrue, 508 F. App'x 53, 56 (2d Cir. 2013) (summary order); see also

Tennant v. Comm'r of Soc. Sec., No. 6:16-CV-360 (DJS), 2017 W L 1968674, at *8

(N.D.N.Y. May 10, 2017); Allen o/b/o Allen v. Comm'r of Soc. Sec., No. 5:16-CV-1207

(WBC), 2017 WL 6001830, *6 (N.D.N.Y. Dec. 4, 2017). The Court further

acknowledges that Dr. Jenouri use of terms such as “moderate to marked,” standing

alone, does not render his opinion “too vague” to assess. As this Court has set forth


                                              19
  previously:

                        moderate limitation is not inconsistent with a finding that an
                        individual can engage in frequent, but not constant activity.
                        See Parks v. Comm'r of Soc. Sec., 2016 WL 590227, at *7
                        (N.D.N.Y. Feb. 11, 2016). Nor does the Court find that Dr.
                        Lorensen’s opinion is too vague to support the ALJ’s RFC.
                        Plaintiff cites Curry v. Apfel, 209 F.3d 117, 123-24 (2d Cir.
                        2000) as holding that vague terms such as ‘moderate’
                        restrictions are insufficient bases for making an RFC
                        determination. While this general statement may still be
                        true, more recent cases have held that when there is other
                        medical evidence in addition to an RFC evaluation using
                        terms such as ‘mild’ and ‘moderate,’ such terms may
                        properly be used in the RFC analysis. Silsbee v. Colvin,
                        2015 WL 4508599, at *14 (N.D.N.Y. July 23, 2015) (citing
                        Tankisi v. Commissioner of Soc Sec., 521 Fed. Appx. 29, 34
                        (2d Cir. 2013)).14 As such, the mere use of the word
                        “moderate” does not render an opinion so vague as to not
                        provide substantial evidence for an RFC determination. See,
                        e.g., Flake v. Comm'r of Soc. Sec., 2016 WL 7017355, at *9
                        (N.D.N.Y. Nov. 10, 2016), report and recommendation
                        adopted, 2016 WL 7017396 (N.D.N.Y. Dec. 1, 2016) (citing
                        cases).

  Jennifer Lee W. v. Berryhill, No. 5:18-CV-64 (DJS), 2019 WL 1243759, at *5 (N.D.N.Y.

  Mar. 18, 2019); but see Ahmed A. J. v. Saul, 3:18-CV-00197, 2019 W L 4671513, at *6

  (N.D.N.Y. Sept. 25, 2019) (concluding that the consultative examiner’s finding of

  “moderate to marked limitations in walking and standing for long periods does not,

  without more, provide support for the RFC” as “moderate to marked limitations is vague,

  and without an opinion as to the amount of time Plaintiff could stand or walk in an eight

  hour day, it fails to provide substantial evidence supporting the ALJ’s determination.”).

                This Court has held that a medical opinion was not impermissibly vague where


         14
              The plaintiff in Silsbee was represented by the same counsel in the case currently before the
Court.

                                                           20
the conclusion was “well supported by [the doctor’s] extensive examination.” Waldau v.

Astrue, No. 5:11-CV-925, 2012 W L 6681262, at *4 (N.D.N.Y. Dec. 21, 2003); Mauzy v.

Colvin, No. 5:12-CV-866, 2014 WL 582246, at *9 (N.D.N.Y. Feb. 13, 2014). Courts in

this Circuit have also held that medical source statements which provide “vague”

language may be rendered “more concrete” by the facts in the underlying opinion and

by other opinion evidence in the record. See Davis v. Massanari, No. 00-CV-4330,

2001 WL 1524495, at *8 (S.D.N.Y. Nov. 29, 2001) (concluding that a consultative

examiner's opinion was not too vague where “the facts underlying that opinion and the

other medical opinions in the record lend it a more concrete meaning”); see also

Sweeting v. Colvin, No. 12-CV-0917, 2013 WL 5652501, at *8 (N.D.N.Y. Oct. 15, 2013)

(rejecting the plaintiff's contention that consultative examiner's use of the term

“moderate” was vague where the consultative examiner made specific findings based

on physical examination of the plaintiff); Melton v. Colvin, No. 13-CV-6188, 2014 WL

1686827, at *13 (W.D.N.Y. Apr. 29, 2014) (holding that substantial evidence supported

the ALJ's RFC determination that the plaintiff could perform sedentary work where

consultative examiner opined that the plaintiff had moderate limitations in lifting and

carrying and other objective evidence in the record to supported this determination).

However, “other Courts have found that a physician’s assessment that a plaintiff has

‘marked’ limitations is not necessarily consistent with an RFC limiting the Plaintiff to

‘occasionally’ performing those same activities.” Buczynski v. Comm’r of Soc. Sec.,

1:17-CV-01126, 2019 WL 5540880, at *4 (W.D.N.Y. Oct. 18, 2019) (citing Edwards v.

Comm’r, No. 16-CV-948, 2018 WL 5859518, at *5 (W.D.N.Y. Nov. 9, 2018); Oney v.


                                             21
    Colvin, No. 1:14-CV-00720, 2017 WL 1054914, at *2-3 (W.D.N.Y. Mar. 21, 2017).

             Light work, as defined in the regulations, "involves lifting no more than 20

    pounds at a time with frequent lifting or carrying of objects weighing up to 10 pounds."

    20 C.F.R. §§ 404.1567(b), 416.967(b). Further,

                     Even though the weight lifted may be very little, a job is in
                     this category when it requires a good deal of walking or
                     standing, or when it involves sitting most of the time with
                     some pushing and pulling of arm or leg controls. To be
                     considered capable of performing a full or wide range of light
                     work, you must have the ability to do substantially all of
                     these activities. If someone can do light work, we determine
                     that he or she can also do sedentary work,15 unless there
                     are additional limiting factors such as loss of fine dexterity or
                     inability to sit for long periods of time.

    20 C.F.R. § 404.1567(b). SSR 83-14 provides that light work generally involves

    occasional stooping ("bending the body downward and forward by bending the spine at

    the waist"), and defines "occasional" as "from very little up to one-third of the time." Id.;

    see also SSR 96-6p (defining "occasionally"). Further, SSR 83-14 explains, “since

    frequent lifting or carrying requires being on one's feet up to two-thirds of a workday, the

    full range of light work requires standing or walking, off and on, for a total of

    approximately 6 hours of an 8-hour workday.” Id.

             Here, plaintiff is correct that, under the specific facts of this case, Dr. Jenouri’s

    conclusion that plaintiff had moderate to marked restrictions in walking, standing, sitting

    long periods, bending, stair climbing, lifting or carrying is too vague. Although, as

        15
            “Sedentary work involves lifting no more than 10 pounds at a time and occasionally lifting or
carrying articles like docket files, ledgers, and small tools. Although a sedentary job is defined as one
which involves sitting, a certain amount of walking and standing is often necessary in carrying out job
duties. Jobs are sedentary if walking and standing are required occasionally and other sedentary criteria
are met.” 20 C.F.R. § 404.1567(a).

                                                        22
    detailed extensively above, “a claimant is not necessarily rendered disabled simply

    because he or she has moderate physical limitations. Under these circumstances,

    however, the ALJ must discuss and provide reasons tending to support the finding that,

    despite the moderate limitations . . . [the claimant] could still perform light work.” Otts v.

    Colvin, No. 15-CV-6731-FPG, 2016 WL 6677192, at *4 (W.D.N.Y. Nov. 14, 2016);

    Edwards, 2018 WL 5859518, at *5 (“If the ALJ is in agreement that plaintiff has a

    marked limitation as to climbing stairs, remand is necessary for the ALJ to explain how

    a marked limitation in that area is consistent with occasional stair climbing. The Social

    Security Regulations define ‘occasionally’ as ‘occurring from very little up to one-third of

    the time.’ The ALJ does not explain how a marked limitation would allow plaintiff to

    spend up to one-third of his work day climbing stairs.”) (internal citation omitted).16

             Here, Dr. Jenouri’s moderate-to-marked limitations finding is insufficient to

    support the ALJ’s RFC. Although the ALJ accorded Dr. Jenouri’s opinion “significant

    weight,” he does not reject those portions of Dr. Jenouri’s opinion opining moderate-to-

    marked limitations in several areas of function, yet does not account for moderate-to-

    marked limitations in the RFC beyond a limitation to occasional fine motor activities.

    Neither Dr. Jenouri’s opinion nor the ALJ’s decision explains how light work is

    consistent with moderate to marked limitations in walking, standing, sitting long periods,

    bending, stair climbing, lifting, or carrying, as light work would necessarily require

    engaging in many of these activities for up to one third of the day and as much as two-


        16
          The Court agrees with defendant that a moderate to marked limitation does not necessarily
preclude the performance of light work, Dkt. No. 15 at 9 (quoting Dierdre R. v. Comm’r, No. 15-CV-295
(TWD), 2018 WL 4565769, a *8 n.7 (N.D.N.Y. Sept. 24, 2018).

                                                       23
     thirds of the day for standing and walking. SSR 83-14; Buczynski, 2019 WL 5540880,

     at *4 (noting, where the medical opinion concluded marked limitations and the RFC

     limited the plaintiff to occasionally performing those activities, the RFC was

     unsupported by substantial evidence as it “does not include any explanation as to how

     limiting Plaintiff to occasionally using his right arm/hand is consistent with Dr.

     Balderman’s opinion that Plaintiff had marked limitations for performing those activities.

     Without this additional information, the Court is unable to discern how the ALJ arrived at

     his conclusion that the RFC is supported by Dr. Balderman’s opinion[.]”).

             Even if the Court were to assume that the ALJ implicitly rejected that portion of

     Dr. Jenouri’s findings,17 without some analysis or explanation before the Court upon

     which the ALJ based his findings that plaintiff could stand, walk, sit, bend, climb stairs,

     lift, and carry for up to one-third of the day (and as much as two-thirds of the day for

     standing and walking), the Court cannot conclude that the RFC finding is based on

     substantial evidence. These facts differ from those cases wherein the Court could rely

     on other medical opinion evidence or where the medical expert’s examination findings

     sufficiently support the ALJ’s logic. See Mancuso v. Colvin, No. 12-CV-642S, 2013 WL

     3324006, *3 (W.D.N.Y. July 1, 2013) (noting that “an expert's opinion that uses vague

     phrases may not constitute substantial evidence to support an RFC determination when

     it is ‘accompanied by no additional information, so as to prevent the ALJ, as a


        17
            It is not clear that the ALJ did reject these findings, however. Immediately after according Dr.
Jenouri’s medical assessment significant weight and explicitly reciting Dr. Jenouri’s moderate to marked
limitations, the ALJ indicates that the claimant’s activities of daily living “also support my conclusion,”
suggesting that he finds that Dr. Jenouri’s limitations of moderate to marked limitations “support” a finding
of an ability to engage in light work. T at 17.

                                                          24
    layperson, from being able to make the necessary inference whether [p]laintiff can

    perform the particular requirements of a specified type of work.”) (citing Burgess v.

    Astrue, 537 F.3d 117, 128-29 (2d Cir. 2008)). Beyond noting plaintiff’s reported

    activities of daily living, the only explicit reference the ALJ makes to Dr. Jenouri’s

    examination findings was that plaintiff did not use assistive devices during the exam. T

    at 16. Further, the ALJ essentially rejected the only other medical opinion of record,

    Nurse Berry (though it is noted that such opinion did not explain her opined limitations

    on these areas of function).18 As there is evidence in the record to support a conclusion

    that plaintiff may have moderate to marked limitations in these areas of function,

    including a medical opinion that the ALJ accorded significant weight, reliance on

    plaintiff’s activities of daily living, without more, would fail to sufficiently explain the

    ALJ’s logic in concluding that plaintiff could perform these functions up to one third of

    the work day. “In the absence of a medical opinion to support the ALJ’s finding as to

    [Plaintiff]’s ability to perform [light] work, it is well-settled that ‘the ALJ cannot arbitrarily

    substitute his own judgment for competent medical opinion . . . . [W]hile an [ALJ] is free

    to resolve issues of credibility as to lay testimony or to choose between properly

    submitted medical opinions, he [or she] is not free to set his own expertise against that

    of a physician who [submitted an opinion to or] testified before him [or her].’” Balsamo,

    142 F.3d at 81 (quoting McBrayer v. Sec. of Health and Human Servs., 712 F.2d 795,

    799 (2d Cir. 1983) (internal quotation marks and citations omitted), citing Filocomo v.



        18
          As noted above, however, the Court does find that the ALJ’s review of Nurse Berry’s opinion is
supported by substantial evidence.

                                                       25
Chater, 944 F. Supp. 165, 170 (E.D.N.Y. 1996) (citation omitted).

       Although defendant argues that plaintiff ignores the fact that Dr. Jenouri’s

opinion opined moderate-to-marked limitations, not solely marked limitations, the Court

does not find that Dr. Jenouri’s conclusion of moderate-to-marked limitations, as

opposed to solely marked, ameliorates the ALJ’s error because it is unclear where Dr.

Jenouri believed plaintiff fell on this range or how the ALJ interpreted these moderate-

to-marked limitations in walking, standing, sitting, bending, stair climbing, lifting, and

carrying. Therefore, the Court cannot conclude that the ALJ’s RFC f inding is based on

substantial evidence as it relates to plaintiff’s abilities to walk, stand, sit, bend, stair

climb, lift, and carry. The matter must be remanded for further assessment of plaintiff’s

ability to perform the requirements of light work given Dr. Jenouri’s conclusion that

plaintiff has moderate to marked limitations in walking, standing, sitting, bending, stair

climbing, lifting, and carrying, and the ALJ’s failure to incorporate such limitations into

the RFC or explain his rejection of these opined limitations, despite his accordance of

great weight to this opinion. As the Court finds that remand is required, the Court

declines to address plaintiff’s remaining arguments.



                                        III. Conclusion

       WHEREFORE, for the reasons stated herein, it is hereby

       ORDERED, that plaintiff’s Motion for Judgment on the Pleadings, Dkt. No. 9, is

GRANTED; and it is further

       ORDERED, that defendant’s Motion for Judgment on the Pleadings, Dkt. No. 15,


                                               26
is DENIED, and the matter is REVERSED and REMANDED pursuant to sentence four

of 42 U.S.C. § 405(g), to the Commissioner for further proceedings consistent with this

Memorandum-Decision and Order.

      IT IS SO ORDERED.

      Dated: March 12, 2020
            Albany, New York




                                          27
